Citation Nr: 1811747	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-177 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy and radiculopathy. 

3.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy and radiculopathy


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2014, the Board denied the claim for a rating in excess of 20 percent for the Veteran's lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand, the Court vacated and the remanded the claim to the Board for readjudication.

This appeal was most recently before the Board in September 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In an April 2013 rating decision the Veteran was granted an increased rating for his service-connected bilateral lower extremity peripheral neuropathy and radiculopathy secondary to his service-connected diabetes mellitus, type II.  Prior to that rating decision, service connection had been in effect for bilateral lower extremity neuropathy only, as secondary to service-connected diabetes mellitus.  The RO assigned a 20 percent evaluation for the right lower extremity and left lower extremity separately, effective November 26, 2010, the date of the Veteran's back disability increased ratings claim.  The RO indicated it reevaluated the Veteran's neuropathy because the Veteran had filed an increased ratings claim for his back disability and his neuropathy was secondary to his back disability.  Regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the Veteran's back condition.  Thus, the issues before the Board are as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided with a November 2017 VA examination.  The examiner noted a diagnosis of degenerative arthritis of the spine.  The Veteran reported flare-ups which caused excruciating pain.  The Veteran reported functional impairment of difficulty walking and lifting.  The Veteran's range of motion was noted to be abnormal.  The Veteran performed the repetitive use test and exhibited no additional loss of range of motion.  The examiner indicated he could not state without speculation whether pain weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time because there was no factual basis to say.  The examiner stated pain significantly limited functional ability with flare-ups but that he could not describe the limit in terms of range of motion without speculation.  In addition the examiner noted the Veteran reported neuropathy and had radiculopathy of the sciatic nerve.   

The Board finds the November 2017 VA examination to be incomplete.  The examiner did not illicit a complete response from the Veteran regarding his flare-ups.  The Veteran described his pain during a flare-up but not how long they lasted or what caused them.  In addition the examiner stated the Veteran was not being examined after repetitive use over time but the examiner did not explain why the repetitive use test was not sufficient to determine the validity of the Veteran's statements regarding repetitive use over time.  Moreover, the examiner stated he could not state without speculation whether pain weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time because there was no factual basis to say.  However, the examiner did not indicate what testing, if any, would enable him to make this determination.  The examiner stated pain significantly limited functional ability with flare-ups but could not describe it in terms of specific range of motion loss without speculation.  However, the examiner did not provide a rationale as to how he was able to determine that there would be some decrease in range of motion but was unable to provide an estimate as to the amount of that decrease. 

In addition during the period on appeal the Veteran was granted an increased rating for his service-connected bilateral lower extremity peripheral neuropathy secondary to his service-connected diabetes mellitus, type II.  An April 2013 rating decision granted a 20 percent evaluation for the Veteran's left and right peripheral neuropathy and radiculopathy, secondary to diabetes mellitus, type II, effective November 26, 2010, the date of the Veteran's back disability increased ratings claim.  It appears the April 2013 rating decision combined peripheral neuropathy and radiculopathy into one rating without consideration of whether they were two separate medical conditions.  In addition, the rating decision codesheet notes the Veteran's radiculopathy to be secondary to his diabetes mellitus, type II, and not his back disability; however, this is contradictory to the narrative portion of the April 2013 rating decision.  Therefore, the Veteran's claim must be remanded in order to obtain clarification regarding whether the Veteran's neuropathy and radiculopathy are two separate disabilities and whether they are etiologically related to the Veteran's back disability.  While both disabilities are evaluated under the same rating criteria, the extent of nerve involvement, to include the specific nerves affected, is unclear, 

In addition the Veteran appears to continue to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected back disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability, and make determinations regarding range of motion, including any additional functional impairment.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

In addition based on the examination and a review of the record the examiner must address the following:

(a)  Are both peripheral neuropathy and radiculopathy diagnosed?  Specify the evidence that is the basis for the conclusion provided. 

(b)  Specifically identify the nerves involved by the diagnosed disability and extent of impairment.  To the extent possible, identify what impairment is related to neuropathy versus that related to radiculopathy.  If it is not possible to differentiate, please indicate why.

3.  Then readjudicate the Veteran's claims, to include consideration of whether separate ratings are warranted for peripheral neuropathy related to diabetes mellitus and radiculopathy related to the back disability.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 
 
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
 

